DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the circumference“ in line 3 of claim 4. 
A double inclusion limitation appears for the following terms that has been cited previously: In claim 6, line 3 and in claim 14, line 7, for "a solid detergent"; in claim 7, line 2; claim 9, lines 6, 9; claim 11, line 2; claim 13, line 2; claim 14, lines 5, 8; and claim 18, line 2 for “flow”.
Appropriate corrections are required.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King (US 2010/0239476).
Regarding claim 1, King discloses a storage and dispensing device (fig.1-27) comprising: a container (14, fig.4) operable to receive a solid detergent bar ([0023]; T), the container comprising side walls (see sidewalls of 14 in fig.2) and a base (38); a lid (12) operable to communicate with the container side walls at an opposing end of the side walls from the container base (see fig.1); wherein the lid comprises a lid top and one or more lid side walls (see top and sidewalls of 12 in fig.4), the lid top including one or more apertures (56) extending through the lid top, and the container base including one or more apertures (46, 47) extending through the container base, such that when the lid is positioned on the container, a fluid is able to flow through the lid top, through the container and out the one or more apertures extending through the container base (see fig.6).
Regarding claim 2, King discloses the lid top includes a first face and an opposing second face, and wherein the first face includes one or more fins extending from the first face of the lid top (see fig.1, area surface between marked area 24 and 26 forms a fin).
Regarding claim 4, King discloses the lid top includes a first face and an opposing second face; and the lid side walls extend upwardly from the first face around the circumference of the lid top (see faces and side walls in fig.1 and fig.3).
Regarding claim 5, King discloses the lid side walls define a recess for receiving the container side walls (see fig.6, recess in 12 receives walls of 14).
Regarding claim 6, King discloses the container side walls have an internal surface and an external surface and the internal surface of the container walls comprises at least one of a flange and a shelf to support a detergent bar (T in 38, see fig.4).
Regarding claim 7, King discloses wherein the base of the container comprises a plurality of apertures (46, 47) operable to allow fluid to flow out of the device.
Regarding claim 14, King discloses a method of preparing a cleaning agent, the method comprising: providing a container (14) operable to receive a solid detergent bar (T), the container comprising an upper end, a lower end and side walls extending therebetween (see fig.1); the upper end of the device comprising at least one aperture operable to allow fluid to flow through the container and contact the solid detergent bar (upper opening of 14); the lower end comprising at least one aperture (46, 47) to allow fluid to flow therethrough and exit the device; and providing a solid detergent bar (T) within the container; providing a flow of fluid to the container and allowing the fluid to enter the container and contact the solid detergent bar (via 26, 27); allowing the fluid to egress the container under the force of gravity (see fig.8); and recapturing or using the fluid and detergent solution in one or more cleaning operations (via 63, [0010]).
Regarding claim 16, King discloses the upper end of the container comprises a selectively removable lid (see fig.2, 12 is removed from the opening of the container).
Regarding claim 17, King discloses the selectively removable lid comprises a plurality of apertures (56, 58).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 8-11, 13, 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King (US 2010/0239476) in view of Deekes (WO 0027729).
Regarding claims 8, 15 and 18, King is silent in indicating a tray operable to receive the base of the container; a tray operable to receive the container and wherein the container is provided to the tray after the fluid is allowed to egress the container; and the tray comprises at least one of a trough, a sump and a recess to collect fluid. However, Deekes teaches the obvious feature of adding a tray (53) operable to receive the base of a container (52); a tray operable to receive the container and wherein the container is provided to the tray after the fluid is allowed to egress the container (via 53); and the tray comprises at least one of a trough, a sump and a recess to collect fluid (via 54, 55, 56, 58 of 53). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a drip tray as taught by Deekes to the container of King, in order to conserve liquid and offer a clean operation of the device.
Regarding claim 9, King discloses a storage and dispensing device (fig.1-27) comprising: a container (14) operable to receive a solid detergent bar ([0023]; T), the container comprising an upper end, a lower end and side walls extending therebetween (see sidewalls of 14 in fig.2); the upper end of the device comprising at least one aperture (see top of 14) operable to allow fluid to flow through the container and contact the solid detergent bar; the lower end comprising at least one aperture (46, 47) to allow fluid to flow therethrough and exit the device (see fig.8). King is silent in disclosing a tray operable to receive the container, and wherein the tray comprises at least one of a sump and a depression to allow fluid to drain from the container and facilitate drying and storage of the solid detergent bar. However, Deekes teaches the obvious feature of adding a tray (53) operable to receive the container (52), and wherein the tray comprises at least one of a sump and a depression to allow fluid to drain from the container and facilitate drying and storage of the solid detergent bar (via 54, 55, 56, 58 of 53). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a drip tray as taught by Deekes to the container of King, in order to conserve liquid and offer a clean operation of the device.
Regarding claim 10, King discloses the upper end comprises a selectively removable lid (see fig.2, 12 is removed from the opening of the container).
Regarding claim 11, King discloses the selectively removable lid comprises a plurality of apertures (26, 27) to allow for a fluid to flow into the container.
Regarding claim 13, King discloses the lower end of the container comprises a plurality of apertures operable to allow fluid to flow out of the device (via 46, 47).
 	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King (US 2010/0239476) in view of Deekes (WO 0027729) as applied to claim 10 above, and further in view of Hsiao (AU 2019100588).
King and Deekes in combination are silent in disclosing at least one of the selectively removable lid and the container comprises a resilient projection to selectively secure the lid to the container. However, Hsiao teaches at least one of the selectively removable lid and the container comprises a resilient projection to selectively secure the lid to the container (see fig.5 and [0076]-[0077]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the sealing portion between the lid and container of King and Deekes in combination to a resilient projection as taught by Hsiao, in order to provide the convenience of opening and closing the lid.
 	Claims 3 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King (US 2010/0239476).
Regarding claim 3, King is silent in disclosing the lid top includes a central elongate aperture and a plurality of additional elongate apertures surrounding the central elongate aperture. Instead, King teaches at least one aperture (58) surrounds the central opening (56). At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to add more apertures to the lid of King, since Applicant has neither placed criticality on use of such extra apertures nor has disclosed that such apertures provides an advantage, is used for a particular purpose, or solves a stated problem other than causing more fluid passes through the lid and into the container in which King provides such an end result. Further, one of ordinary skill in the art, would have expected King’s apertures, and applicant’s invention, to perform equally well with either the openings taught by King or the claimed openings because both plurality of the openings would perform the same function of flowing more fluid from the lid into the container. Therefore, it would have been obvious to modify King to obtain the invention as specified in claim 3 because such a modification would have been considered a mere addition of more openings to the lid which fails to patentably distinguish over the prior art of King.
Regarding claim 19, King is silent in disclosing the container comprises an internal volume for receiving the solid detergent bar and the internal volume comprises a volume of not more than approximately 0.0030 cubic meters. Instead, King teaches various sizes of container (14) and tablet (T) can be considered based on the design criteria of the dispenser ([0035] and [0040]). Therefore, at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to consider an internal volume of the container not to exceed more than approximately 0.0030 cubic meters, since Applicant has neither placed criticality on use of such a sized internal volume nor has disclosed that such an internal volume provides an advantage, is used for a particular purpose, or solves a stated problem other than causing the detergent bar to be dissolved and dispensed in which the devices of King performs the same function of using the detergent bar within a container. Further, it appears that the only difference between the prior art (King) and claim 19 is a recitation of relative dimensions in which the claimed relative dimensions would not perform differently than the prior art device. Accordingly, it would have been obvious to an ordinary skill in the art to modify the device of King to obtain the invention as specified in claim 19 because such a modification would have been considered a mere alteration to the size of the container which fails to patentably distinguish over the prior art of King.
 	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over King (US 2010/0239476) in view of Street (US 2013/0318871).
King is silent in disclosing the container comprises a material that is at least one of biodegradable and compostable. However, Street teaches the well-known feature of having a container made of at least one of biodegradable and compostable material ([0045]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the container of King to a biodegradable material as taught by Street, in order to conserve the environment.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Kryk (US 5,086,952). Regarding claims 1, 9 and 14, Kryk discloses a storage and dispensing device having a container operable to receive a solid detergent bar; a lid operable to communicate with the container side walls at an opposing end of the side walls from the container base; the lid comprises a lid top and one or more lid side walls and including one or more apertures extending through the lid top, and the container base including one or more apertures extending through the container base, such that when the lid is positioned on the container, a fluid is able to flow through the lid top, through the container and out the one or more apertures extending through the container base. Further, as cited in the above, a drip tray associated with the container of claim 9 is a common feature that do not contribute to the novelty of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754